           Case 2:20-cv-00927-MCE-KJN Document 25 Filed 01/22/21 Page 1 of 3


 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8   Attorneys for Plaintiff, CODY RAY PETTIGREW; an individual
 9
     Stephen E. Horan SBN 125241
10   William Camy State Bar No. 291397
     PORTER SCOTT ATTORNEYS
11
     350 University Avenue
12   Suite 200
     Sacramento, CA 95825
13   Telephone: 916-929-1481
     Fax: 916-927-3706
14
     E-mail: wcamy@porterscott.com
15
     Attorney for Defendants, COUNTY OF BUTTE, et al.
16
     Peter G. Bertling S.B. #131602
17
     Jemma Parker Saunders State Bar No. 227962
18   BERTLING LAW GROUP
     15 West Carrillo Street
19   Suite 100
20   Santa Barbara, CA 93101
     Telephone: 805-879-7558 x1007
21   Fax: 806-962-0722
     E-mail: jemma@bertlinglawgroup.com
22
23   Attorney for Defendant WELLPATH MANAGEMENT, INC.

24
25
26
27
28
                                          Stipulation to Set Settlement Conference
                           Pettigrew v. County of Butte, et al. Case No. 2:20-cv-00927-MCE-KJN
                                                           1
           Case 2:20-cv-00927-MCE-KJN Document 25 Filed 01/22/21 Page 2 of 3


 1                                  UNITED STATES DISTRICT COURT
 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4   CODY RAY PETTIGREW                                           CASE NO.: 2:20-cv-00927-MCE-KJN

 5                        Plaintiff,                              STIPULATION TO SET SETTLEMENT
                                                                  CONFERENCE
 6
            v.
                                                                  Judge: Hon. Kendall J. Newman.
 7
     COUNTY OF BUTTE, et al.
 8                                                                Date Action Filed: June 10, 2020
                          Defendants.                             Trial Date: None Assigned
 9
10           Pursuant to the Court’s Order and Local Rule 143, the parties respectfully submit this
11   stipulation to set a settlement conference before the Honorable Kendall J. Newman. The parties
12   stipulate to a Settlement Conference date and time of February 12, 2021 at 9:00 a.m.
13
14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16
     Dated: January 13, 2021                           THE LAW OFFICES OF JOHN L. BURRIS
17
                                                                 /s/James Cook
18
                                                                 James Cook
19                                                               Attorney for Plaintiff
                                                                 CODY RAY PETTIGREW
20
21
                                                       PORTER SCOTT ATTORNEYS
22
     Dated: January 13, 2021                                     /s/Stephen E. Horan__
23
                                                                 Stephen E. Horan
24                                                               Attorney for Defendants
                                                                 COUNTY OF BUTTE, et al.
25
26
                                                       BERTLING LAW GROUP
27
     Dated: January 13, 2021                                     /s/Jemma Saunders____
28
                                                                 Jemma Parker Saunders
                                            Stipulation to Set Settlement Conference
                             Pettigrew v. County of Butte, et al. Case No. 2:20-cv-00927-MCE-KJN
                                                             2
           Case 2:20-cv-00927-MCE-KJN Document 25 Filed 01/22/21 Page 3 of 3


 1                                                               Attorney for Defendants
                                                                 WELLPATH MANAGEMENT, INC.
 2
 3
 4
                                                        ORDER
 5
 6          Pursuant to the foregoing stipulation of the parties, and good cause appearing, it is hereby

 7   ordered:
 8          A Settlement Conference is hereby set for February 12, 2021 at 9:00 a.m. before the
 9   Honorable Judge Kendall J. Newman.
10          IT IS SO ORDERED.
11
     Dated: January 21, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Stipulation to Set Settlement Conference
                             Pettigrew v. County of Butte, et al. Case No. 2:20-cv-00927-MCE-KJN
                                                             3
